Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
	2.  This communication is in response to the amendment filed 31 January 2022. Claims 1, 7, 13 and 20 have been amended. Claims 2, 8 and 14 have been cancelled. Claim 21 has been added. Claims 1, 3-7, 9-13, and 15-21 are pending.

Response to Remarks/Amendment
	3.  Applicant's remarks filed 31 January 2022 have been fully considered and they are considered partially persuasive. The remarks will be addressed below in the order in which they appear in the noted response.

35 U.S.C. 101
4. Applicant's arguments filed 31 January 2022 have been fully considered and they are not considered persuasive.
The applicant argues “Applicant respectfully submits that claim 1, as amended, overcome the 101 rejection and are directed to statutory subject matter. Claims 7 and 13 recite features substantially similar to claim 1 and are statutory for similar reasons. Applicant respectfully submits that the dependent claims are statutory based upon both their reliance on an statutory independent claim and for their recitation of unique statutory features.”
The examiner respectfully disagrees. The applicant argues that the amended claims demonstrate statutory subject matter and are therefore not an abstract idea. However, the amended claims describe the creating of listings on an electronic marketplace by a seller at a satisfactory standard and utilizing attractive cost structures. This describes the observation and evaluation of information which is a mental process. Furthermore, the creating of listings on an electronic marketplace by a seller demonstrates a commercial process for business relations which is certain methods of organizing human activity. Therefore, as determined by the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG), the amended claims demonstrate an abstract idea and not statutory subject matter. Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5. Claims 1, 3-7, 9-13, and 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1, 3-7, 9-13, and 15-21 are determined to be directed to an abstract idea. The rationale for this determination is explained below:
Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.
The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices; (2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).
The limitations and steps described in Claim 7 are configured to perform operations comprising: receiving a selection of functionality to take an image of a for sale object (FSO) though operating (Receiving Information; observation; a Mental Process and commercial interactions, a Certain Method of Organizing Human Activity); generating, a visual indication on a screen associated with functionality indicating whereevaluation and observation; a Mental Process and commercial interactions, a Certain Method of Organizing Human Activity); identifying a plurality of previously created listings offering a similar object to the FSO for sale (Analyzing Information; evaluation and observation; a Mental Process and Organizing Information, a Certain Method of Organizing Human Activity); generating a listing for the FSO for the first time seller (Analyzing Information; evaluation and observation; a Mental Process and commercial interactions, a Certain Method of Organizing Human Activity); identifying one or more eligible listings to which to offer to the first time seller responsive to receiving the image, wherein each of the one or more eligible listings are each associated with another first time seller who has not previously sold any objects (Analyzing and Receiving Information; evaluation and observation; a Mental Process and commercial interactions, a Certain Method of Organizing Human Activity); providing both the generated listing and the one or more eligible listings for display (Transmitting Information; observation; a Mental Process and commercial interactions, a Certain Method of Organizing Human Activity); receiving a selection of one of the eligible listings, wherein the seller is designated to receive an being offered for sale in the selected eligible listing at a reduced cost (Receiving Information; observation; a Mental Process and commercial interactions, a Certain Method of Organizing Human Activity); and posting the generating listing responsive to receiving the selection of the one of the eligible listings (Receiving Information; observation; a Mental Process and commercial interactions, a Certain Method of Organizing Human Activity) which under their broadest reasonable interpretation, covers performance of the limitation in the mind with evaluation and observation and commercial interactions for Organizing Human Activity but for the recitation of generic computer components. That is other than additional elements of a “system”, “mobile device”, “memory”, “processor”, “app”, “camera” and “an electronic marketplace,” nothing in the claim elements precludes the steps from practically being performed or read into the mind for the purposes of organizing human activity. For example, the creating of listings on an electronic marketplace by a seller at a satisfactory standard and utilizing attractive cost structures encompasses the activity of various merchants engaged in e-commerce through online platforms where they try to list items they try to sell which they acquire at a lower price in order to make a profit. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind evaluation and observation but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Further, as described above, these processes recite limitations for commercial interactions, a “Method of Organizing Human Activity”. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. For example, the claim only recites the additional elements of a “system”, “mobile device”, “memory”, “processor”, “app”, “camera” and “an electronic marketplace”. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the steps such as receiving and transmitting data about purchasing items (receiving and transmitting information) is insignificant extra-solution activity as this is receiving and transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Applicant’s Specification states:
 [0036]      Mobile device 116 may include a mobile phone, laptop, gaming system, tablet, 
desktop, smart television, wearable, appliance or other computing device that is capable of 
taking pictures and/or video, and transmitting image(s) 108 to IE 102. In an embodiment, 
mobile device 116 may include a camera that is capable of capturing image 108. In an 
embodiment, mobile device 116 may be executing a web-based or local app that is connected 
to the cloud or other network of computers through which mobile device 116 sends and 
receives communications with IE 102, including image 108 and pricing information 104.

Which shows that this is a generic system being utilized for this process, such as any computer with no detail as to how this connection is performed or what would make this non-generic, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the receiving and transmitting step that was considered extra-solution activity in Step 2A above, if it was to be considered an additional element, it has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the mobile device, nor the receiving and transmitting steps as above, are anything other than generic, and the MPEP Section 2106.05(d) indicates that mere receiving and transmitting of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception
(e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.
Independent claims 1 and 13 also contain the identified abstract ideas above, with the additional elements of a non-transitory computer-readable device, computing device, and a computer-implemented method which are highly generalized as per Applicant’s specification as above when considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 7 above.
Claims 3-6, 9-12, and 15-21 also contain the identified abstract ideas, further limiting them, which are all part of the abstract ideas presented, with no additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 7 above.
Therefore, claims 1, 3-7, 9-13, and 15-21 are ineligible.
For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S. (2014).

Allowable Subject Matter

	6. Claims 1, 3-7, 9-13, and 15-21 would be allowable if rewritten or amended to overcome the
rejection(s) under U.S.C. 101 set forth in this Office action.

Subject Matter Overcoming Art of Record
	7. The following is an examiner's statement of reasons for allowance: The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter of claim 1. The prior art of record fails to define a method including “…to take an image of a for sale object (FSO) though an app operating on the mobile device; generating, by the mobile device, a visual indication on a screen of the app associated with the camera functionality indicating where the FSO is to be centered for the image…to create a new listing for the FSO on an electronic marketplace (EM) for a seller; determining that the seller is a first time seller who has not previously sold any objects on the EM…identifying one or more eligible listings to which to offer to the first time seller, wherein each of the one or more eligible listings are each associated with another first time seller…wherein the seller is designated to receive an being offered for sale in the selected eligible listing at a reduced cost…”

The most closely applicable prior art of record is referred to in the Office Action mailed 31 January 2022 as Godsey et al. (United States Patent Application Publication No. 2015/0112836).

	Godsey et al. provides assisting in an electronic shopping experience with requests from a user on a device to search for an item listed for sale in a marketplace with a balance amount of an account associated with the user 
While Godsey et al. is similar to the instant application in many respects, there are clear patentable distinctions. Initially, while Godsey et al. utilizes an electronic shopping experience with requests from a user on a device to search for an item listed for sale in a marketplace with a balance amount of an account associated with the user, Godsey et al. fails to further assess creating of listings on an electronic marketplace by a seller at a satisfactory standard such as centering the image and utilizing attractive cost structures such as reduced prices. Accordingly, Godsey et al. fails to teach the subsequent creating of listings on an electronic marketplace by a seller.

Secondary reference to Settgast (United States Patent Application Publication No. 2014/0136289) provides for tracking how well a product is selling and whether the price of a product should be raised or lowered and the price is sent to a client machine as a sales price of the item. However, the tracking how well a product is selling and the price are not directed to creating of listings on an electronic marketplace by a seller and centering an image.

Tertiary reference to Tietzen et al. (United States Patent Application Publication No. 2018/0276710) provides incenting a registered customer to conduct a transaction with a registered merchant by data mining transaction data between registered merchants and registered customers with an artificial intelligence. However, the data mining transaction data between registered merchants and registered customers is not directed to creating of listings on an electronic marketplace by a seller and centering an image.

According, the Godsey et al. in view of Settgast in further view of Tietzen et al. fails to teach or render obvious at least “…to take an image of a for sale object (FSO) though an app operating on the mobile device; generating, by the mobile device, a visual indication on a screen of the app associated with the camera functionality indicating where the FSO is to be centered for the image…to create a new listing for the FSO on an electronic marketplace (EM) for a seller; determining that the seller is a first time seller who has not previously sold any objects on the EM…identifying one or more eligible listings to which to offer to the first time seller, wherein each of the one or more eligible listings are each associated with another first time seller…wherein the seller is designated to receive an being offered for sale in the selected eligible listing at a reduced cost…” as required by claims 1, 3-7, 9-13, and 15-21. 

Conclusion
8. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273. The examiner can normally be reached M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY-MING WANG/Examiner, Art Unit 3683                                                                                                                                                                                                        5/2/2022


/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683